** COUNTY COMMISSIONERS — COUNTY FREE FAIR BOARD — CONSTRUCTION BUILDINGS ** THE BOARD OF COUNTY COMMISSIONERS CALLED AN ELECTION OF THE VOTERS OF STEPHENS COUNTY, FOR COUNTY FAIR PURPOSES. THE PROPOSITION SUBMITTED TO THE VOTERS WAS AS FOLLOWS: "SHALL THERE BE MADE A FIVE MILL LEVY FOR THE FISCAL YEAR BEGINNING JULY 1, 1949, IN ADDITION TO ALL OTHER COUNTY LEVIES OTHERWISE PROVIDED, UPON THE ASSESSED VALUATION OF ALL TAXABLE PROPERTY WITHIN STEPHENS COUNTY, OKLAHOMA, 'FOR THE PURPOSE OF PROVIDING FUNDS FOR THE ERECTION OF PUBLIC BUILDINGS UPON THE PERMANENT SITE OF THE STEPHENS COUNTY FREE FAIR' FOR THE USE OF SAID COUNTY AND THE STEPHENS COUNTY FREE FAIR ASSOCIATION, TO PROVIDE THE SUM OF $110,000.  ANSWER: NEGATIVE CITE: ARTICLE X, SECTION 10 (FRED HANSEN)